971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Emmanuel HARRIS, a/k/a Manny, Appellant.
No. 91-3076.
United States Court of Appeals, District of Columbia Circuit.
July 27, 1992.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH BADER GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's convictions and sentences be affirmed.   Because appellant did not argue in district court that his religious conversion warrants departure from the sentencing guidelines range, he has waived his right to raise the issue on appeal.   See United States v. Ortez, 902 F.2d 61, 64 (D.C.Cir.1991).   His belated plea is, in any event, without merit.   Post-incarceration religious conversion does not entitle an individual to a sentence reduction.   See U.S.S.G. § 5H1.10 (religion not relevant in determination of a sentence).   Even assuming, arguendo, that such a change for the better in one's outlook on life might qualify a convict for an acceptance-of-responsibility reduction, see U.S.S.G. § 3E1.1, appellant Harris already received such a reduction at the time of his sentence.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.